Citation Nr: 0434507	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  04-13 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a mediastinal mass.  

3.  Entitlement to service connection for acute hepatic 
toxicity secondary to chemotherapy.  

4.  Entitlement to service connection for nocturia.

5.  Entitlement to an initial disability rating in excess of 
20 percent for peripheral neuropathy of the right upper 
extremity.  

6.  Entitlement to an initial disability rating in excess of 
20 percent for peripheral neuropathy of the left upper 
extremity.  

7.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the right lower 
extremity.  

8.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the left lower 
extremity.  

9.  Entitlement to an initial, compensable disability rating 
for residuals of embryonal cell carcinoma of the testes, 
status post left radical orchiectomy and chemotherapy, which 
includes hypogonadism and infertility.  

10.  Entitlement to an initial disability rating in excess of 
10 percent for intervertebral disc syndrome of the cervical 
spine prior to September 13, 2002, and an initial disability 
rating in excess of 40 percent for intervertebral disc 
syndrome of the cervical spine beginning on September 13, 
2002.  

11.  Entitlement to an initial, compensable disability rating 
for residuals of autonomic neuropathy with neurogenic 
dysregulation and intermittent near-syncope, loss of 
thermoregulatory control, chronic lower edema, and dry skin.  

 
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active service from June 1985 to December 
2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  

The veteran testified at a personal hearing before the 
undersigned Acting Veterans Law Judge in September 2004.  

The issues of service connection for nocturia, entitlement to 
an initial, compensable disability rating for residuals of 
autonomic neuropathy with neurogenic dysregulation and 
intermittent near-syncope, loss of thermoregulatory control, 
chronic lower edema, and dry skin, and entitlement to an 
initial disability rating in excess of 10 percent for 
intervertebral disc syndrome of the cervical spine prior to 
September 13, 2002, and an initial disability rating in 
excess of 40 percent for intervertebral disc syndrome of the 
cervical spine beginning on September 13, 2002, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record shows the veteran does 
not currently have a bilateral hearing loss disability.  

2.  The competent evidence of record does not show the 
veteran currently has a disability manifested by a 
mediastinal mass.  

3.  The competent evidence of record does not show the 
veteran currently has a disability manifested by hepatic 
toxicity or a current disability that is due to acute hepatic 
toxicity.  

4.  The probative evidence demonstrates that the peripheral 
neuropathy of the dominant right upper extremity is 
manifested by moderate incomplete paralysis.  

5.  The probative evidence demonstrates that the peripheral 
neuropathy of the non-dominant left upper extremity is 
manifested by moderate incomplete paralysis.  

6.  The probative evidence demonstrates that the peripheral 
neuropathy of the right lower extremity is manifested by 
moderate incomplete paralysis.  

7.  The probative evidence demonstrates that the peripheral 
neuropathy of the left lower extremity is manifested by 
moderate incomplete paralysis.  

8.  The probative evidence demonstrates that the residuals of 
embryonal cell carcinoma of the testes, status post left 
radical orchiectomy and chemotherapy, which includes 
hypogonadism and infertility has resulted in removal of one 
testis and the nonfunctioning of the other testis.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2004).

2.  A disability manifested by a mediastinal mass was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107; 38 C.F.R. § 3.303.

3.  Chronic hepatic toxicity or a current disability 
manifested by hepatic toxicity was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a) (2004).  

4.  The criteria for an initial disability rating of 40 
percent for peripheral neuropathy of the right upper 
extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8513 (2004).  

5.  The criteria for an initial disability rating of 30 
percent for peripheral neuropathy of the left upper extremity 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8513 (2004).  

6.  The criteria for an initial disability rating of 20 
percent for peripheral neuropathy of the right lower 
extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2004).  

7.  The criteria for an initial disability rating of 20 
percent for peripheral neuropathy of the left lower extremity 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2004).  

8.  The criteria for an initial disability rating of 30 
percent for residuals of embryonal cell carcinoma of the 
testes, status post left radical orchiectomy and 
chemotherapy, which includes hypogonadism and infertility 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.115b, Diagnostic Code 7524 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the agency of original jurisdiction 
decision notified the veteran of the information and evidence 
not of record that is necessary to substantiate his claims 
for service connection in a February 2002 letter and his 
claims for service connection and higher disability ratings 
in a May 2003 letter.  The agency of original jurisdiction 
issued the notification letters prior to the July 2002 and 
December 2002 rating decisions regarding service connection 
and prior to the decisions regarding the claims for higher 
disability ratings.  

The RO informed the veteran that in order to establish 
service connection, the evidence must show three things:  
(1) evidence of a disease or injury that either began during 
service or was aggravated during service; (2) evidence of a 
current disability, which was usually shown by medical 
evidence or evidence showing persistent or recurrent symptoms 
of a disability; and (3) evidence of a relationship between 
the current disability and the disease or injury in service, 
which was also usually shown by medical records or a medical 
opinion.  The RO also informed the veteran that in order to 
establish entitlement to increased disability evaluations, 
the evidence must show that the disabilities were more 
disabling based on the applicable regulations or that they 
had increased in severity.  

The letters notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, service department, Social Security, 
and other federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there was any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  

Additionally, the RO notified veteran the reasons why he was 
not entitled to service connection and higher initial 
disability ratings in the July 2002, December 2002, and 
February 2004 rating decisions, and in the February 2004 
statement of the case.  The statement of the case also fully 
provided the laws and regulations pertaining to entitlement 
to the benefits sought, and included a detailed explanation 
as to why the veteran had no entitlement under the applicable 
laws and regulations based on the evidence provided.  The 
duty to notify the veteran has been satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In the 
present case, the claims folder includes the veteran's 
complete service medical records.  The RO received all of the 
veteran's relevant post-service medical treatment records for 
the disabilities at issue on appeal.  This includes VA and 
private medical treatment records.  In October 2004, the 
veteran submitted additional VA and private medical treatment 
records in support of his claim.  These records have not been 
reviewed by the RO in the first instance, but the veteran has 
waived initial RO consideration of this evidence.  The 
veteran has not identified any pertinent VA or private 
medical treatment pertinent to the issues being decided that 
has not been obtained.  It does not appear that there are 
additional medical treatment records that are necessary to 
proceed to a decision on the issues being decided in this 
case.  

In this case the veteran has undergone VA and private medical 
examinations for the disabilities being considered on appeal.  
These are dated from March 2002 to September 2003.  These 
examiners have provided medical findings and assessments 
relative to the issues of service connection and the severity 
of the service-connected disabilities being adjudicated in 
this appeal.  The veteran is a physician and the evidence 
also includes his competent medical testimony and statements.  
The above medical evidence does not substantiate his service 
connection claims for lack of a current disability or a 
higher disability rating for his intervertebral disc syndrome 
of the cervical spine.  The above medical evidence also 
substantiates his claim for higher disability ratings for the 
remaining issues being decided on appeal.  The evidence of 
record demonstrates that there is no reasonable possibility 
that any further assistance VA would provide to the claimant 
would substantiate his claims for service connection or 
disability ratings in excess of what has been assigned or 
that is being granted in this decision.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d).  Consequently, no 
further development is necessary for resolution of the issues 
being decided on appeal.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to this issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  


Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  Service connection for a chronic 
disease, such as cirrhosis of the liver and hearing loss, 
which is an organic disease of the nervous system, may be 
granted if manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).  Service 
connection may be also granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, is service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).  This rule does not mean that any manifestation in 
service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Evidence must be medical unless it relates to a 
condition, which under United States Court of Appeals for 
Veterans Claims (CAVC) case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Bilateral Hearing Loss

The veteran seeks service connection for bilateral hearing 
loss.  He contends that he incurred bilateral hearing loss 
secondary to neurotoxic chemotherapy received during active 
service in 1997.  He contends that the service medical 
records document his bilateral hearing loss at that time.  
Although he states he gradually recovered auditory function 
so that it is now within the normal range, he sustained 
significant neural damage and auditory impairment during 
service.  

The CAVC has stated the threshold for normal hearing is 
between 0 and 20 decibels and that higher thresholds show 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155 (1993).  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The service medical records show the veteran underwent 
multiple audiology examinations during active service to the 
time of the veteran's final separation in December 2001.  The 
reported findings in all these examinations do not show a 
hearing loss disability as prescribed by 38 C.F.R. § 3.385.  

The audiological evaluation done at entrance into service 
showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
-10
0

There were no speech recognition scores reported.

During an audiological evaluation in December 1987, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
15
5
0
5
0

There were no speech recognition scores reported.

During an audiological evaluation in February 1990, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
10
0

There were no speech recognition scores reported.  His 
hearing loss profile was H1.  

During an audiological evaluation in July 1992, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
10
0
0
5
0

There were no speech recognition scores reported.  His 
hearing loss profile was H1.  

During an audiological evaluation in June 1995, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
10
0
0
5
0

There were no speech recognition scores reported.  

During an audiological evaluation in April 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
0
5
LEFT
5
10
0
0
10

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.

The service medical records show the veteran was diagnosed 
with metastatic left testicular cancer in December 1996.  The 
veteran underwent a left radical orchiectomy in December 
1996, which demonstrated pathology consistent with embryonal 
cell testicular carcinoma.  Physical examination and staging 
studies confirmed metastatic retroperitoneal and left 
supraclavicularadenopathy consistent with advanced Stage III 
Nonseminiferous Germ Cell Tumor with vascular invasion.  
Between January 1997 and April 1997 the veteran underwent a 
4-cycle chemotherapy.  Although the post chemotherapy tumor 
markers and computerized tomography (CT) showed resolution of 
the gross tumor, the veteran developed chemotherapy-induced 
neuropathic and other systemic abnormalities.  This included 
mild high frequency hearing loss.  

During an audiological evaluation in November 2001 as part of 
the veteran's separation medical examination, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
5
10
LEFT
5
5
5
5
5

There were no speech recognition scores reported.  There was 
no diagnosis of bilateral hearing loss.

The service medical records include a detailed summary of the 
veteran's service related health problems, which was 
completed in December 2001.  The physician reported in detail 
the chemotherapy-induced neuropathic and other systemic 
abnormalities, which the veteran developed during active 
service.  The physician stated that the veteran had undergone 
numerous audiometric testing following his chemotherapy 
treatment.  The physician stated that these studies initially 
showed moderate mid and high frequency hearing loss.  
However, the physician stated that the more recent studies 
showed good recovery of auditory acuity with the exception of 
a persistent mild high frequency hearing loss.  

The above evidence demonstrates that, although the veteran 
did experience high frequency hearing loss secondary to his 
chemotherapy treatment, the veteran's hearing loss was not 
chronic or permanent.  Further, all the audiometric studies 
in the service medical records do not show a hearing loss 
disability as prescribed by 38 C.F.R. § 3.385.  

The veteran underwent a VA audiology examination in March 
2002.  The veteran related a history of in-service high 
frequency hearing loss that began after his chemotherapy 
treatment.  The veteran stated he had difficulty 
understanding and processing speech following treatment but 
these issues have resolved.  Audiological evaluation showed 
right ear pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
15
LEFT
0
0
0
5
10

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 94 percent in the left ear.  
Based on these findings, the audiologist stated that hearing 
was normal in each ear and speech recognition was excellent, 
bilaterally.  Immittance studies showed normal tympanograms, 
bilaterally, and acoustic reflexes were present in each ear 
with no decal at 1000 Hertz in either ear.  The diagnosis was 
normal hearing, bilaterally.  

The competent evidence currently of record establishes that 
the veteran does not currently have a bilateral hearing loss 
disability.  In order to be eligible for service connection 
for bilateral hearing loss, the veteran must demonstrate that 
he currently has a bilateral hearing loss disability and not 
simply bilateral hearing loss.  Namely, there must be 
competent medical evidence showing that the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or that the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or that 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  The Board does not 
dispute the fact that the veteran experienced high frequency 
hearing loss following his chemotherapy treatment in 1997.  
However, the evidence does not demonstrate a hearing loss 
disability at this time.  

The CAVC has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  For these 
reasons, the Board finds that the competent evidence of 
record shows the veteran does not currently have a bilateral 
hearing loss disability as prescribed by 38 C.F.R. § 3.385.  

The Board concludes that bilateral hearing loss was not 
incurred in or aggravated by service, see 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303, and that there is no 
reasonable doubt to be resolved as to this issue, see 
Gilbert, 1 Vet. App. at 55.

Mediastinal Mass

The veteran seeks service connection for mediastinal mass, 
which had been suspected as a post-chemotherapy thymic 
metaplasia.  He argues that this mass has been well 
documented on repeat CT scans subsequent to his 1997 
chemotherapy treatment.  He does not argue that he has a 
compensable disability that has resulted from this condition, 
but he should be service-connected for the mediastinal mass 
itself.  He argues that thymic issues can be profound and 
particularly devastating with regard to certain syndromes 
that could be associated with maladies of that gland.  
Transcript, p. 6.  

The service medical records show the veteran underwent a CT 
scan in December 1996 subsequent to the left radical 
orchiectomy.  This revealed a retroperitoneal mass in the 
periaortic and interaortocaval regions.  It also showed a .5-
millimeter left basilar lung nodule in the left anterior 
lower lobe.  The lower cardiomediastinal structures were 
normal.  The impression was conglomerate nodal mass 
consistent with nodal metastasis from testicular carcinoma 
and the basilar lung nodule, but the study was otherwise 
negative.  

The veteran underwent a CT scan in January 1997.  The 
mediastinum revealed no evidence of adenopathy.  It again 
showed a soft tissue mass density between the aorta and the 
inferior vena cava.  

The veteran underwent a CT scan in January 1999.  This 
revealed a soft tissue structure in the anterior mediastinum 
with a texture and configuration most suggestive of residual 
thymus.  

The veteran underwent a chest x-ray examination in August 
2000.  The lungs were acutely inflated without acute airspace 
disease.  There was symmetric biapical pleural thickening.  
The cardiomediastinal silhouette was unremarkable.  The 
osseous and soft tissues were unremarkable.  The diagnosis 
was no acute cardiopulmonary disease.  

The veteran underwent a CT scan in January 2001.  The soft 
tissue windows of the chest were without mediastinal or hilar 
lymphadenopathy.  The heart and great vessels were normal.  
The lung windows showed a nodular density abutting the pleura 
in the right lower lobe, which had not been visualized on a 
comparison examination.  The impression was right lower lobe 
indeterminate nodule and there was no evidence of metastatic 
disease.  

The veteran underwent a CT scan in February 2001.  The soft 
tissue windows through the lung bases showed a normal heart 
and great vessels.  The lung windows were without evidence of 
the right lower lobe pleural-based nodular density, which was 
shown on the prior CT scan.  A linear density was visualized 
within the lingula.  The impression was no evidence of right 
lower lobe pleural-based nodular density and lingular 
atelectasis versus parenchymal scarring.  

During the veteran's October 2001 separation medical 
examination, physical examination of the heart, lungs and 
chest, vascular system, and endocrine system was normal.  
Chest x-ray examination showed that the cardiomediastinal 
silhouette and the pulmonary vessels were within normal 
limits.  There were no focal infiltrates, masses, effusions, 
or adenopathy.  The osseous and soft tissues were 
unremarkable.  The diagnosis was normal chest examination.  
The veteran also underwent a CT scan.  There was a small 
amount of thymic tissue within the anterior mediastinum, 
which appeared stable.  There were no enlarged mediastinal or 
hilar nodes identified.  The lung fields were clear.  There 
were no focal lesions within the liver or spleen.  The 
adrenal glands, gallbladder, kidneys, and pancreas were 
unremarkable.  There was no retroperitoneal adenopathy 
identified.  The impression was no evidence for recurrent 
disease.  

The evidence includes private medical consultation reports 
and private treatment records dated from August 2001 to 
December 2001.  They do not include CT scans showing a 
mediastinal mass or include diagnosis of a disability 
resulting from a mediastinal mass.  

The service medical records include a detailed summary of the 
veteran's service-related health problems, which was 
completed in December 2001.  The physician reported in detail 
the chemotherapy-induced neuropathic and other systemic 
abnormalities, which the veteran developed during active 
service.  The physician stated that the veteran had undergone 
pulmonary consultations to evaluate a mediastinal that had 
been detected by CT scan.  The physician stated that the mass 
was felt to represent thymic metaplasia and was not apparent 
on repeat CT scans in 1999 and 2001.  The final diagnosis 
included mediastinal mass that was suspected as a post-
chemotherapy thymic metaplasia.  

The above service medical records support the veteran's claim 
that a mediastinal mass is shown during active service on CT 
subsequent to his 1997 chemotherapy treatment.  This evidence 
also supports his contention that this had been suspected as 
a post-chemotherapy thymic metaplasia.  However, the service 
medical records do not show that this mass resulted in a 
chronic disease or injury during active service.  The 
evidence does not show that the veteran developed an 
underlying disability which is attributable to the 
mediastinal mass.  

The veteran underwent a VA examination in March 2002.  The VA 
physician performed a physical examination.  Chest x-ray 
examination showed the heart size was within normal limits.  
There were no pneumatic infiltrates and no fluid in the 
pleural cavities.  The impression was no acute 
cardiopulmonary abnormality. 

The evidence includes private medical treatment records and 
examination reports that are dated from the time of the 
veteran's separation from active service to September 2003.  
The evidence also includes multiple VA examination reports 
dated in March 2003, June 2003, and January 2004, as well as 
VA outpatient records dated from July 2003 to September 2004.  
These records show examination and treatment for the 
veteran's service-connected disabilities.  They do not 
include CT scans showing a mediastinal mass or include 
diagnosis of a disability resulting from a mediastinal mass.  

The competent evidence of record does not establish that the 
veteran currently has an identified disability that is the 
result of a mediastinal mass.  The service medical records 
clearly demonstrate that the veteran had a mediastinal mass 
on CT scan during active service.  The Board does not dispute 
the fact that in-service medical examiners suspected that 
this mass represented a post-chemotherapy thymic metaplasia.  
However, none of the competent medical evidence of record 
shows that the veteran sustained a chronic disability as a 
result of this mass.  In fact, the veteran is a qualified 
medical expert and he has stated and testified only to the 
possibility that he could sustain additional disability due 
to a post-chemotherapy thymic abnormality.  The fact that the 
veteran has a mediastinal mass does not by itself constitute 
a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999), (the CAVC held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted).  Consequently, the 
competent medical evidence of record does not show a current 
disability to establish service connection.  Brammer, 3 Vet. 
App. at 225 (1992).  

For these reasons, the Board finds that the competent 
evidence of record does not show the veteran currently has a 
disability manifested by a mediastinal mass.  

The Board concludes that a disability manifested by a 
mediastinal mass was not incurred in or aggravated by 
service, see 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 
and that there is no reasonable doubt to be resolved as to 
this issue, see Gilbert, 1 Vet. App. at 55.  

Hepatic Toxicity

The veteran seeks service connection for hepatic toxicity.  
He contends that there are extensive laboratory studies of 
record, which document that he had elevated liver function 
tests during and subsequent to his 1997 chemotherapy 
treatment.  He does not argue that he has a compensable 
disability that has resulted from this condition.  Rather, he 
argues that his liver injury from acute hepatic toxicity has 
placed him at risk for developing cirrhotic liver disease in 
the future or rendering his liver incapable of tolerating 
certain stressors.  Transcript, p. 7.  

For much of the same reasoning cited above the Board finds 
that the competent medical evidence of record does not show 
the veteran currently has a disability manifested by hepatic 
toxicity or a current disability manifested by hepatic 
toxicity.  

It is clear from the service medical records that the veteran 
had elevated liver function test results during active 
service.  It is also clear from the service medical records 
that the elevated liver functions are the direct result of 
his chemotherapy treatment in 1997.  The December 2001 
detailed summary of the veteran's service-related health 
problems shows the physician reported in detail the 
chemotherapy-induced neuropathic and other systemic 
abnormalities, which the veteran developed during active 
service.  The physician stated that, during chemotherapy and 
for nearly one year following treatment, serum chemistry 
showed elevated hepatic enzymes and abnormality kidney 
function.  However, the physician stated that subsequent test 
results showed that these laboratory values returned to the 
normal range.  In fact, the diagnosis was acute hepatic 
toxicity related to chemotherapy, which was now clinically 
silent.  The service medical records do not show that the 
veteran was diagnosed with a chronic liver disease or any 
other disability during active service, which is attributable 
to the chemotherapy that caused the elevated hepatic enzymes.  
During the October 2001 separation medical examination, 
physical examination was normal.  There was no diagnosis of 
cirrhosis or any other liver disease.  The service medical 
records do not show the veteran developed chronic liver 
disease as a result of the 1997 chemotherapy treatment.  

The evidence does not show, and the veteran does not contend, 
that he had been diagnosed with cirrhosis of the liver during 
the initial post-service year.  This is not shown during VA 
examination in March 2002 or in any of the private medical 
records or consultation reports.  Therefore, a presumptive 
service connection is not for application.  38 C.F.R. 
§§ 3.307, 3.309.  

In addition, none of the post-service medical evidence shows 
the veteran currently has cirrhosis of the liver or any other 
chronic liver disease, which resulted from the 1997 
chemotherapy treatment.  The veteran is competent as a 
physician to render such a diagnosis but he has not done so.  
In fact, it s the veteran's contention that he has not yet 
developed a chronic disease from his in-service, but he 
believes this is possible in the future.  As already stated 
in order to establish service connection there must be 
competent evidence of a current disability.  In this case the 
evidence does not contain such evidence.  Again, the CAVC has 
held that Congress specifically limited entitlement to 
service connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer, 3 Vet. 
App. at 225.  

For these reasons, the Board finds that the competent 
evidence of record does not show the veteran currently has a 
disability manifested by hepatic toxicity or a current 
disability that is due to acute hepatic toxicity.  

The Board concludes that chronic hepatic toxicity or a 
current disability manifested by hepatic toxicity was not 
incurred in or aggravated by service, see 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 1131; 38 C.F.R. §§ 3.303, 3.307, 
3.309(a), and that there is no reasonable doubt to be 
resolved as to this issue, see Gilbert, 1 Vet. App. at 55..  

Increased Ratings

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluations that 
were assigned following the grant of service connection for 
his service-connected disabilities.  These matters therefore 
are to be distinguished from those in which a claim for an 
increased rating of a disability has been filed after a grant 
of service connection.  The CAVC has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.  

The Board finds that staged ratings are not applicable to the 
issues being decided in this case because higher ratings are 
substantiated since the time he filed his January 2002 
application for service connection.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Peripheral Neuropathy of the Upper Extremities

The veteran seeks an initial disability rating in excess of 
20 percent for his service-connected peripheral neuropathy of 
the upper extremities.  He contends that he meets the 
schedular requirements for the next higher disability rating 
for both upper extremities.  He argues that the March 2002 VA 
examination findings show that he has diminished sensation 
and weakness of the intrinsic musculature of both hands.  He 
contends that repetitive use of either hand causes pain and 
muscle fatigue.  Transcript, pp. 18-19.  

The veteran's service-connected peripheral neuropathy of the 
upper extremities is rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8513.  The Rating Schedule provides a 20 
percent disability rating for mild incomplete paralysis of 
all radicular groups involving either upper extremity.  The 
Schedule provides a 30 percent rating for moderate incomplete 
paralysis involving the non-dominant upper extremity and a 40 
percent rating for moderate incomplete paralysis involving 
the dominant upper extremity.  A 60 percent rating (non-
dominant) and a 70 percent rating (dominant) requires severe 
incomplete paralysis.  An 80 percent rating (non-dominant) 
and a 90 percent rating (dominant) requires complete 
paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8513.  

The Board finds that the probative evidence supports the 
claim for a higher rating for both upper extremities.  

The December 2001 medical summary shows that the veteran 
sustained peripheral neuropathy with bilateral upper 
extremity weakness and numbness secondary to his 1997 
chemotherapy treatment.  This physician noted that the 
veteran underwent electromyography (EMG)/nerve conduction 
studies (NCS) in September 2001 because of complaints of loss 
of tactile sensation and bilateral hand weakness.  The 
EMG/NCS demonstrated a sensory polyneuropathy for which the 
veteran began taking medication for his ongoing neuropathic 
symptoms.  

During the March 2002 VA peripheral nerves examination the 
veteran complained of ongoing numbness, slight weakness, and 
easy fatigability of the hands.  Although he stated that he 
continued his work as an orthopedic surgeon, he stated that 
he experienced hand muscle fatigue during prolonged 
procedures.  The physician noted that the veteran is right 
hand dominant.  Physical examination showed that pin, touch, 
vibration sensation was all reduced at both wrists.  Muscle 
strength was 5/5 except for reduced strength (5-/5) 
interossei and extensor hallucis longus muscles, bilaterally.  
There was no atrophy or fasciculation noted and hand and 
finger dexterity were normal.  The diagnosis was peripheral 
neuropathy.  

During an April 2002 private medical examination the veteran 
complained of significant peripheral neuropathy, which 
included hyperesthesia in both palms.  Although neurological 
examination was grossly intact, the physician stated that he 
did not perform a close sensory examination.  

During a VA orthopedic examination in June 2003 the veteran 
complained of a history of peripheral neuropathy involving 
his hands, which was mainly manifested by numbness.  Physical 
examination showed that motor strength was normal in all 
motor groups of both upper extremities and there was no 
obvious muscle atrophy.  On sensory examination there was 
some hyperesthesia in both hands but there was no dermatomal 
loss of sensation in the upper extremities.  Sensation was 
diminished in both hands, which the physician stated was 
indicative of peripheral neuropathy.  

During a September 2003 private medical examination the 
physician noted the veteran's history of the development of 
peripheral neuropathy of the upper extremities subsequent to 
the 1997 chemotherapy.  The veteran complained of continued 
numbness involving the fingers and palms in both hands.  
Physical examination showed motor and coordination were 
within normal limits.  The physician stated that the veteran 
has a stocking glove distribution of decreased sensation to 
light touch and sharp objects on both hands.  The decreased 
sensation of the palms and fingers extended to about each 
wrist.  The diagnosis was peripheral neuropathy.  

The above medical evidence and statements of the veteran 
constitutes the probative evidence regarding the severity of 
peripheral neuropathy affecting the upper extremities.  This 
evidence raises a question as to whether the veteran's 
impairment is moderate rather than mild.  

As shown in the December 2001 medical summary the medical 
findings have shown that the peripheral neuropathy has 
resulted in bilateral upper extremity weakness and numbness.  
The September 2001 EMG/NCS demonstrated a sensory 
polyneuropathy for which the veteran began taking medication 
for his ongoing neuropathic symptoms.  The March 2002 VA 
peripheral nerves examination showed that pin, touch, 
vibration sensation were all reduced at both wrists and 
reduced muscle strength (5-/5) of the interossei and extensor 
hallucis longus muscles, bilaterally.  The VA orthopedic 
examination in June 2003 revealed hyperesthesia and 
diminished sensation in both hands.  The September 2003 
medical examination revealed a stocking glove distribution of 
decreased sensation to light touch and sharp objects on both 
hands and decreased sensation of the palms and fingers, which 
extended to about each wrist.  The veteran as a medical 
expert is qualified to relate weakness of the intrinsic 
musculature of both hands and chronic muscle fatigue with 
repetitive use of either hand.  

The veteran does not contend, and the evidence does not show, 
that the peripheral neuropathy causes severe incomplete 
paralysis in either upper extremity.  Generally, the medical 
evidence shows no atrophy or fasciculation and hand and 
finger dexterity have been normal.  The neurological 
examinations have been grossly intact.  Despite some 
hyperesthesia in both hands, there has been no dermatomal 
loss of sensation in the upper extremities.  

Since the probative evidence raises a question as to which of 
the two disability evaluations shall be applied, the 
disability rating for moderate incomplete paralysis is for 
application because the disability picture more nearly 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2004).

For these reasons, the Board finds that the probative 
evidence demonstrates the peripheral neuropathy of the 
dominant right upper extremity is manifested by moderate 
incomplete paralysis.  The Board also finds that the 
probative evidence demonstrates the peripheral neuropathy of 
the non-dominant left upper extremity is manifested by 
moderate incomplete paralysis.  

The Board concludes that the criteria for an initial 
disability rating of 40 percent for peripheral neuropathy of 
the right upper extremity have been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.124a, Diagnostic Code 8513.  The Board also 
concludes that the criteria for an initial disability rating 
of 30 percent for peripheral neuropathy of the left upper 
extremity have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.124a, Diagnostic Code 8513.  

Peripheral Neuropathy of the Lower Extremities

The veteran seeks an initial disability rating in excess of 
10 percent for his service-connected peripheral neuropathy of 
the lower extremities.  He again contends that he meets the 
schedular requirements for a 20 percent disability rating for 
both lower extremities.  He argues that incomplete paralysis 
that is wholly sensory can be rated as moderate and assigned 
a 20 percent evaluation.  He contends that he experiences 
ongoing symptoms of sensory loss and painful causalgia daily, 
which requires medication use.  Transcript, pp. 16-17.  

The veteran's service-connected peripheral neuropathy of the 
lower extremities is rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  The Rating Schedule provides a 10 
percent disability rating for mild incomplete paralysis of 
sciatic nerve involving either lower extremity.  The Schedule 
provides a 20 percent rating for moderate incomplete 
paralysis of sciatic nerve involving either lower extremity.  
The Schedule provides a 40 percent rating for moderately 
severe incomplete paralysis of sciatic nerve.  The Schedule 
provides a 60 percent rating for severe incomplete paralysis 
of sciatic nerve with marked muscular atrophy.  An 80 percent 
rating requires complete paralysis in which the foot dangles 
and drops, there is no active movement possible of muscles 
below the knee, and knee flexion is weakened or (very rarely) 
lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The Board finds that the probative evidence supports the 
claim for a higher rating of moderate incomplete paralysis 
for both lower extremities.  

The December 2001 medical summary shows that the veteran 
sustained peripheral neuropathy with bilateral lower 
extremity neuropathic pain secondary to his 1997 chemotherapy 
treatment.  This physician noted that the September 2001 
EMG/NCS demonstrated a sensory polyneuropathy for which the 
veteran began taking medication for his ongoing neuropathic 
symptoms.  

During the March 2002 VA peripheral nerves examination the 
veteran complained of ongoing numbness and burning 
paresthesias in his feet.  Physical examination showed that 
gait was normal with good tandem.  Pin, touch, and vibration 
sensation were all reduced distal to the ankles.  Muscle 
strength was 5/5 and there was no atrophy.  Deep tendon 
reflexes were 1+ except at the Achilles tendon, bilaterally, 
which was zero.  The diagnosis was peripheral neuropathy.  

During the April 2002 private medical examination the veteran 
complained of significant peripheral neuropathy, which 
included hyperesthesia in both feet and neuropathic pain in 
both lower extremities.  Although neurological examination 
was grossly intact, the physician stated that he did not 
perform a close sensory examination.  

During the VA orthopedic examination in June 2003 the veteran 
complained of a history of peripheral neuropathy involving 
his lower extremities, which was mainly manifested by 
numbness and a burning sensation in his feet.  The veteran 
displayed a normal gait and balance was normal.  Deep tendon 
reflexes were absent at the knees and ankles, bilaterally.  
Physical examination showed that motor strength was normal in 
all motor groups of both lower extremities and there was no 
obvious muscle atrophy.  There was diminished sensation in 
both feet, which the physician stated was indicative of 
peripheral neuropathy.  

During the September 2003 private medical examination the 
physician noted the veteran's history of the development of 
peripheral neuropathy of the lower extremities subsequent to 
the 1997 chemotherapy.  The veteran complained of continued 
numbness and tingling involving the soles of his feet.  
Physical examination showed motor and coordination were 
within normal limits.  The physician stated that the veteran 
has a stocking glove distribution of decreased sensation to 
light touch and sharp objects on both feet.  The decreased 
sensation of the feet extended to about one-quarter to one-
third the way up the tibia, bilaterally.  The diagnosis was 
peripheral neuropathy.  

The above medical evidence and statements of the veteran 
constitutes the probative evidence regarding the severity of 
peripheral neuropathy affecting the lower extremities.  This 
evidence raises a question as to whether the veteran's 
impairment is moderate rather than mild.  

As shown in the December 2001 medical summary the medical 
findings have shown that the peripheral neuropathy has 
resulted in bilateral lower extremity neuropathic pain and 
numbness.  The September 2001 EMG/NCS demonstrated a sensory 
polyneuropathy for which the veteran began taking medication 
for the ongoing neuropathic symptoms.  The March 2002 VA 
peripheral nerves examination showed that pin, touch, 
vibration sensation were all reduced distal to the ankles and 
deep tendon reflexes was zero at the Achilles tendon, 
bilaterally.  The VA orthopedic examination in June 2003 
revealed hyperesthesia and diminished sensation in both feet 
and deep tendon reflexes were absent at the knees and ankles, 
bilaterally.  The September 2003 medical examination revealed 
a stocking glove distribution of decreased sensation to light 
touch and sharp objects on both feet, which extended to about 
each wrist about one-quarter to one-third the way up the 
tibia, bilaterally.  The veteran as a medical expert is 
qualified to relate the fact that he experiences daily, 
ongoing symptoms of sensory loss and painful causalgia in 
both lower extremities that is the result of his peripheral 
neuropathy.  

The veteran does not contend, and the evidence does not show, 
that the peripheral neuropathy causes more than moderate 
incomplete paralysis in either lower extremity.  Generally, 
the medical evidence shows no atrophy of the lower 
extremities and the veteran has had normal gait with good 
tandem.  Muscle strength has also been normal.  The 
neurological examinations have been grossly intact.  

In this case, the veteran acknowledges that the peripheral 
neuropathy affecting his lower extremities is not more than 
wholly sensory.  The Rating Schedule provides that the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124.  

Since the probative evidence raises a question as to which of 
the two disability evaluations shall be applied, the 
disability rating for moderate incomplete paralysis is for 
application because the disability picture more nearly 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  

For these reasons, the Board finds that the probative 
evidence demonstrates the peripheral neuropathy of the right 
lower extremity is manifested by moderate incomplete 
paralysis.  The Board also finds the probative evidence 
demonstrates the peripheral neuropathy of the left lower 
extremity is manifested by moderate incomplete paralysis.  

The Board concludes that the criteria for an initial 
disability rating of 20 percent for peripheral neuropathy of 
the right lower extremity have been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.124a, Diagnostic Code 8520.  The Board also 
concludes that the criteria for an initial disability rating 
of 20 percent for peripheral neuropathy of the left lower 
extremity have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.124a, Diagnostic Code 8520.  

Residuals of Embryonal Cell Carcinoma

The veteran seeks an initial compensable disability rating 
for his service-connected residuals of embryonal cell 
carcinoma of the testes; status post left radical left 
orchiectomy and chemotherapy, which includes hypogonadism and 
infertility.  The veteran argues that the evidence shows he 
has had ongoing oligospermia resulting from a functional, 
chemotherapy-related injury to the right testicle.  He 
contends that he has required weekly testosterone injections 
because of hypogonadism.  He contends that these diagnoses 
are consistent with a functional endocrine failure of the 
right testicle.  He argues that the hypogonadism, low sperm 
counts and resultant infertility reflects this nonfunctioning 
and is equivalent to complete loss of both testicles.  
Transcript, pp. 13-15.  He also argues that he should receive 
a separate disability rating for his hypogonadism.  

The veteran's service-connected residuals of embryonal cell 
carcinoma of the testes are rated under 38 C.F.R. § 4.115b, 
Diagnostic Code 7524.  The Rating Schedule provides a 
noncompensable evaluation for removal of one testis, unless 
such removal leaves the veteran with no testes or a 
nonfunctioning testis.  The Rating Schedule provides a 30 
percent rating for removal of both testes.  38 C.F.R. 
§ 4.115b; Diagnostic Code 7524.  In cases of the removal of 
one testis as a result of a service-connected disease or 
injury, other than an undescended or congenitally undeveloped 
testis, with the absence or nonfunctioning of the other 
testis unrelated to service, a 30 percent rating is assigned 
for the service-connected testicular loss.  38 C.F.R. § 
4.115b; Diagnostic Code 7524, Note 1.  

The Board notes that the veteran is already receiving special 
monthly compensation for loss of use of a creative organ.  
38 C.F.R. § 3.350(a) (2004).  This issue is not on appeal.  

The Board finds that the probative evidence supports the 
claim for a 30 percent disability rating the loss of both 
testes.

The service medical records show the veteran underwent a left 
radical orchiectomy in December 1996 due to testicular 
carcinoma.  This is well documented in the service medical 
records, including the December 2001 medical summary.  At 
that time the physician stated that the veteran had incurred 
chemotherapy-induced systemic abnormalities, which included 
hypogonadism and azospermia.  A September 2001 private 
medical examination report shows the physician diagnosed 
hypogonadism secondary to a low serum testosterone level and 
an elevated luteinizing hormone for which the veteran began 
receiving testosterone replacement therapy.  The final 
diagnosis was infertility with azospermia following the 
unilateral orchiectomy and chemotherapy.  

The remaining medical evidence of record shows that the 
veteran is still receiving ongoing treatment for the 
hypogonadism.  The veteran is also a qualified medical 
expert.  He has rendered an opinion that he currently has 
nonfunctioning of the right testicle due to the chemotherapy 
treatment in December 1996.  The remaining evidence of record 
does not contradict his medical opinion.  Consequently, the 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

This probative evidence demonstrates that the residuals of 
embryonal cell carcinoma of the testes, status post left 
radical orchiectomy and chemotherapy, which includes 
hypogonadism and infertility has resulted in removal of one 
testis and the nonfunctioning of the other testis.  38 C.F.R. 
§ 4.115b; Diagnostic Code 7524, Note 1.  

The Board notes that the veteran is not entitled to a 
separate disability rating for hypogonadism.  The veteran's 
own expert medical opinion is that the development of 
hypogonadism, which is due to the 1997 chemotherapy 
treatment, is the cause of the functional endocrine failure 
of the right testicle.  Since he opines that the 
hypogonadism, along with low sperm counts and resultant 
infertility, causes the nonfunctioning of the right testicle, 
a separate rating for the hypogonadism would violate the rule 
against pyramiding.  38 C.F.R. § 4.14.  

The CAVC has held that a veteran may not be compensated twice 
for the same symptomatology, as "such a result would 
overcompensate the veteran for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The Board concludes that the criteria for an initial 
disability rating of 30 percent for residuals of embryonal 
cell carcinoma of the testes, status post left radical 
orchiectomy and chemotherapy, which includes hypogonadism and 
infertility have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.115b, Diagnostic Code 7524.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for disability manifested by a mediastinal 
mass is denied.  

Service connection for chronic hepatic toxicity or a current 
disability manifested by hepatic toxicity is denied.  

An initial disability rating of 40 percent for peripheral 
neuropathy of the right upper extremity is granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.  

An initial disability rating of 30 percent for peripheral 
neuropathy of the left upper extremity is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.  

An initial disability rating of 20 percent for peripheral 
neuropathy of the right lower extremity is granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.   

An initial disability rating of 20 percent for peripheral 
neuropathy of the left lower extremity is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.   

An initial disability rating of 30 percent for residuals of 
embryonal cell carcinoma of the testes, status post left 
radical orchiectomy and chemotherapy, which includes 
hypogonadism and infertility, is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  


REMAND

The veteran seeks service connection for nocturia.  He 
contends that he developed nocturia secondary to the 1997 
chemotherapy treatment during active service.  He contends 
that the resulting alteration to his autonomic nervous system 
causes venous pooling and edema in the lower extremities.  
Subsequently, when lying down at night this fluid is 
mobilized and results in nocturia.  He contends that he has 5 
or 6 nocturial episodes per night.  At his personal hearing 
the veteran testified that he has not been provided an 
adequate VA examination on this issue.  Transcript, p. 3.  

During the March 2002 VA genitourinary examination the 
veteran reported symptoms he had experienced since his 
chemotherapy treatment but he did not report a history of 
nocturia.  During private medical examinations in December 
2002 and January 2003 the veteran denied having bladder 
problems.  The Board notes that none of the post-service 
medical treatment records or examination reports includes a 
history of nocturia.  The Board finds that a special medical 
examination should be conducted to determine if the veteran's 
nocturia is secondary to the 1997 chemotherapy treatment 
during active service.  

The veteran seeks entitlement to an initial, compensable 
disability rating for residuals of autonomic neuropathy with 
neurogenic dysregulation and intermittent near-syncope, loss 
of thermoregulatory control, chronic lower edema, and dry 
skin.  At the personal hearing the veteran testified that he 
believed this disability has been improperly rated.  He 
contends that several of these manifestations are separate 
and distinct disabling conditions and should be rated 
separately.  Transcript, pp. 8-12.  The Board finds that 
additional medical clarification of this issue is required.  

The issues on appeal include the issue of an initial 
increased rating for intervertebral disc syndrome of the 
cervical spine.  The RO originally granted service connection 
in a November 2002 rating decision.  In a February 2004 
rating decision the RO assigned a 10 percent disability 
rating, effective December 26, 2001, and a 40 percent 
disability rating, effective September 13, 2002.  

At the personal hearing the veteran the veteran testified 
that he was satisfied with the 40 percent rating.  
Transcript, pp. 19-20.  The undersigned pointed out that the 
veteran could pursue the issue of a higher rating during the 
period prior to which he had been assigned the 40 percent 
disability rating.  However, the veteran testified that there 
had been a material change in his condition in September 2002 
and he was not asking for that.  Transcript, p. 20.  Although 
the undersigned indicated that the issue would be considered 
on appeal, the undersigned believes the veteran should 
clarify whether he desires to pursue the issue on appeal or 
withdraw it from further consideration.  

The Board notes that the medical evidence shows the veteran 
sustained a post-service neck injury on September 13, 2002 
when his briefcase weighing 30-40 pounds fell from an 
overhead bin during a landing and fell on top of his head and 
shoulder.  The evidence includes pleadings, which indicate 
the veteran filed a civil action for damages against the 
airline company for injuries sustained in that accident.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).

In view of the foregoing, this case is REMANDED to the RO via 
the AMC in Washington, DC, for the following action.  VA will 
notify the veteran when further action is required on his 
part.

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  Request that he provide any 
evidence in his possession that pertains 
to the claim as explicitly required by 
38 C.F.R. § 3.159(b).  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of his notification must be 
incorporated into the claims file.

2.  The AMC should request the veteran to 
specify whether or not he desires to 
pursue the issues of an initial 
disability rating in excess of 10 percent 
for intervertebral disc syndrome of the 
cervical spine prior to September 13, 
2002, and an initial disability rating in 
excess of 40 percent for intervertebral 
disc syndrome of the cervical spine 
beginning on September 13, 2002.  If not, 
he should withdraw the issue(s) in 
writing in accordance with 38 C.F.R. 
§ 20.204 (2004).  If so, the AMC should 
perform all additional development, which 
should include consideration of the 
provisions of 38 C.F.R. § 4.14 (The use 
of manifestations not resulting from 
service-connected disease or injury in 
establishing the service-connected 
evaluation is to be avoided).  

3.  Request appellant to identify the 
names, addresses, and dates of treatment 
for all medical care providers, VA and 
non-VA, inpatient and outpatient, who 
possess additional records referable to 
treatment for the claimed disabilities at 
issue on appeal.  The appellant should 
provide all necessary written releases 
for these records.  If any of the 
identified records cannot be obtained, 
the appellant should be notified of such 
and the efforts used in requesting these 
records.  

4.  The AMC should make arrangements for 
a specialist VA examination to obtain 
medical evidence and opinion on the issue 
of service connection for nocturia.  

The examiner should provide opinions on 
the following questions:

Does the veteran have nocturia?  If so, 
what is the likelihood that nocturia is 
due to the veteran's chemotherapy 
treatment in 1997 or any other service-
related event?  In rendering the opinion 
the examiner should address the veteran's 
opinion that chemotherapy treatment 
during active service caused an 
alteration to his autonomic nervous 
system that resulted in venous pooling 
and edema in the lower extremities, 
which, when lying down at night the fluid 
is mobilized and results in nocturia.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
The claims file must be made available to 
the examiner for review in conjunction 
with the examination, for a proper 
understanding of the veteran's medical 
history.  The examination report is to 
reflect whether such a review of the 
claims file was made.

5.  Thereafter, the AMC should afford the 
veteran a VA examination to determine the 
severity of his service-connected 
residuals of autonomic neuropathy with 
neurogenic dysregulation and intermittent 
near-syncope, loss of thermoregulatory 
control, chronic lower edema, and dry 
skin.  The claims file must be provided 
to the examiner for review prior to the 
examination.  

The examiner is requested to provide 
opinions on the following questions:

What are the proper residuals that are 
part of the autonomic neuropathy?  Is 
there any residual disability that can be 
characterized as a distinct manifestation 
from the residuals associated with the 
autonomic neuropathy?  Is there any 
residual overlapping disability for which 
the veteran is already service-connected?  

A complete rationale should be given for 
all opinions and conclusions expressed.  
The claims file must be made available to 
the examiner for review in conjunction 
with the examination, for a proper 
understanding of the veteran's medical 
history.  The examination report is to 
reflect whether such a review of the 
claims file was made.

6.  The issues on appeal should then be 
readjudicated.  If the requested benefits 
are not granted to the veteran's 
satisfaction, a supplemental statement of 
the case (SSOC) should be furnished.  The 
SSOC must contain notice of all 
applicable criteria pertinent to the 
veteran's claim, which has not been 
previously provided in the statement of 
the case and the supplemental statements 
of the case.  A reasonable period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if otherwise in order.  This 
readjudication should take into account 
whether the evidence supports separate 
disability ratings for separate and 
distinct manifestations attributable to 
the same injury.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded, including any 
evidence in his possession that pertains to the claims.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



____________________________________________
A. P. Simpson
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



